Name: 74/47/EEC: Commission Decision of 21 December 1973 authorizing the Federal Republic of Germany to offer rye of bread-making quality, held by the German agency, for a marketing centre where it is not stored (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1974-02-04

 Avis juridique important|31974D004774/47/EEC: Commission Decision of 21 December 1973 authorizing the Federal Republic of Germany to offer rye of bread-making quality, held by the German agency, for a marketing centre where it is not stored (Only the German text is authentic) Official Journal L 030 , 04/02/1974 P. 0036 - 0036 COMMISSION DECISION of 21 December 1973 authorizing the Federal Republic of Germany to offer rye of bread-making quality , held by the German intervention agency , for a marketing centre where it is not stored ( Only the German text is authentic ) ( 74/47/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC ( 1 ) of 13 June 1967 on the common organization of the market in cereals , as last amended by Regulation ( EEC ) No 1346/73 ( 2 ) , and in particular Article 7 ( 5 ) thereof ; Having regard to Commission Regulation ( EEC ) No 376/70 ( 2 ) of 27 February 1970 laying down the procedure and conditions for the disposal of cereals held by intervention agencies , as amended by Regulation ( EEC ) No 2198/72 ( 4 ) , and in particular Article 3 ( 2 ) ( b ) and ( c ) thereof ; Whereas the German intervention agency holds a large stock of rye of bread-making quality stored in the north of Germany ; whereas this rye can only be sold with difficulty in that region ; whereas , on the other hand , the market for this cereal is in deficit in the southern regions ( Bayern , Baden Wurtemberg , Hessen , Rheinland-Pfalz ) . Whereas the supply of regions in southern Germany should be facilitated without this operation giving rise to costs which are too great for the intervention agency to bear ; whereas in order to achieve this the centre chosen for the offer of the rye should be a marketing centre situated in the centre of Germany for the resale of rye stored further north ; Whereas rye is not available in sufficient quantities in the south of Germany for supplying the milling trade ; whereas the operation which is envisaged is intended to make good this deficit ; whereas , in consequence , the quantities of rye thus offered for tender should be to this sole destination ; Whereas the conditions required by Article 3 ( 2 ) ( c ) of Regulation ( EEC ) No 376/70 are thus met ; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Management Committee for Cereals , HAS ADOPTED THIS DECISION : Article 1 The Federal Republic of Germany is authorized to apply Article 3 ( 2 ) ( c ) of Regulation ( EEC ) No 376/70 to 50 000 metric tons of rye of bread-making quality which has been taken over by the intervention agency before the 1972/73 marketing season . Article 2 Within the quantity limitation fixed by Article 1 , the rye of bread-making quality which is held in the intervention agency stores at Hamburg , in Schleswig-Holstein , in Nordrhein-Westfalen and in Niedersachsen may be offered , for a quantity of up to 50 000 metric tons in the marketing centre of Goettingen . Article 3 When this rye is offered for sale on the home market the German intervention agency is authorized to restrict the invitation to tender solely to gain for manufacture into flow intended for bread-making . Article 4 The Federal Republic of Germany shall keep the Commission informed as to the progress of the operations provided for in this Decision . It shall show in particular the places of departure and destination , the quantities for which tenders led to a sale and the corresponding prices , the total amount of the difference referred to in Article 3 ( 2 ) ( c ) of Regulation ( EEC ) No 376/70 . Article 5 This Decision is addressed to the Federal Republic of Germany . Done at Brussels , 21 December 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI ( 1 ) OJ No 117 , 19 . 6 . 1967 , p. 2269/67 . ( 2 ) OJ No L 141 , 28 . 5 . 1973 , p. 8 . ( 3 ) OJ No L 47 , 28 . 2 . 1970 , p. 49 . ( 4 ) OJ No L 235 , 17 . 10 . 1972 , p. 8 .